Prentiss, Ch. J.,
pronounced the opinion of the Court.— Whether the pauper acquired a settlement in Reading, and thereby lost his former settlement™ Weathersfield, depends upon the inquiry, whether or not, before his year’s residence in Reading was complete, he was duly warned to depart from the town. The warning relied upon contains the names of the pauper and four other persons, and appears to be in the form prescribed by the statute j and the question, and the only question in the case, is, whether the return upon the warning shews a sufficient and valid service of it upon the pauper.
The act, under which the warning was issued, provides, that the warning shall be served in the same manner as writs of summons are by law required to be served; and unless it is served in that manner, the service is void. The statute, (Comp, Stat. p. 64, s. 26,) declares, “ that all writs *352of summons shall be served on the defendant or defendants, by delivering him, her or them, a true and attested copy of the writ, with the officer’s return thereon ; or by leaving such copy at the house of his, her, or their usual abode,” &.c. The delivery of a copy of the summons to the party, or leaving it at his usual abode, constitutes the service of the writ; and where there are several defendants, to make the service valid upon all,it must appear affirmatively and expressly from the officer’s return, that he has delivered a copy to each.—(Smilie vs. Runnels, et al. 1 Vt. Rep. 148.) The warning in the present case was served, as the return upon it states, by leaving a copy with the within named persons ; importing that only one copy was delivered ; and unless the delivery of one copy only would constitute a valid service upon all the persons named in the warning, it cannot be good service upon any of them, so long as no one in particular is named. The only way in which the return can be supported, is, by construing it to mean, that a copy was left with each of the persons named in the warning. But to give this reading to the return, we must add an essential word to it, or intend what is certainly not expressed. If the officer delivered a copy of the warning to each of the persons named in it, it was easy for him to have said so. Officers are bound to return specifically and expressly their doings; and where there is a material omission or a deficiency, we cannot supply it by intendment, without subverting the settled doctrine relative to officers’ returns. Nothing can be intended but what is necessarily or fairly implied from what is expressed ; and to go beyond this, would be giving countenance to vague and defective returns, and would lead officers into a very loose and irregular practice in the performance of their duties. As the return in this case does not state, that a copy was left with each of the persons named in the warning, or with the pauper in particular, we are all clear that the return is insufficient, and shews no legal service of the warning upon the pauper.
See Waterford vs. Brookfield, 2 Vermont Reports, 200, where the same point was decided.—Ed.
Judgement affirmed.